DETAILED ACTION
This office action is responsive to information disclosure statement filed on January 4, 2021, in this application Raghavan et al., U.S. Patent Application No. 16/691,979 (Filed November 22, 2019) claiming priority to Raghavan et al., U.S. Patent Application No. 16/453,214 (Filed June 26, 2019) claiming priority to Raghavan et al., U.S. Patent Application No. 16/392,752 (Filed April 24, 2019) claiming priority to Raghavan et al., U.S. Patent Application No. 14/975,084 (Filed December 18, 2015) (“Raghavan”) now U.S. Patent No. 10,379,843.
Claims 1 – 19 remain allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 4, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										February 25, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199